DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A, Fig. 8-9, in the reply filed on 02/28/2022 is acknowledged.  The traversal is on the ground(s) that “there is no appreciable search or examination burden on the Examiner for examination of the various alleged species…the various embodiments of the present invention involve overlapping subject matter in the exact same classes and subclasses” (Page 7 of the Applicant’s Remarks filed on 02/28/2022).  This is not found persuasive because the species or groupings of patentably indistinct species require employing different search strategies or search queries. In addition, the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement filed 11/17/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent documents (JPH04-265403 and JP2002-508045); each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The Applicant did not provide any copies (Foreign or translated) of the foreign patent documents as discussed above. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “90” has been used to designate both “aft insert” and “fwd insert” in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference 92 is designated as “rib”; however, appears to be shown as a cavity in the drawing (Fig. 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Reference character “90” has been used to designate both “aft insert” and “fwd insert in [0037] and [0038] and Reference character "88" has been used to designate “forward insert” [0037]. It appears reference 90 is intended to be an “aft insert” and reference 88 is intended to be “forward insert”. 
Reference 92 is designated as “rib”; however, appears to be shown as a cavity in the drawing (Fig. 4) [0037] and Reference 90 appears to be shown as the rib in the drawing (Fig. 4). Correction is required either in the Applicant’s Specification and/or Drawings to clarify the designated reference of “rib”. 
Reference “1 06” have both been used to designate “pin” in [0048] and “insert wall” [0041]. It appears reference 106 is intended to be an “insert wall” and reference 120 is intended to be a projection/pin. 

Appropriate correction is required.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Tibbott et al. (US 20140093392, hereinafter: “Tibbott”) A hot gas path component (100) for a turbomachine, the hot gas path component comprising: an inner component surface (inner surface of shell 800; Fig. 8A-B, 9) partially defining a hot gas path component cavity (interior of shell 800); and an impingement insert (insert 820) comprising: an insert wall (as shown in annotated Fig. 9 of Tibbott) having an inner surface (as shown in annotated Fig. 9 of Tibbott) and an outer surface (surface of Insert wall facing the shell 800), the impingement insert positioned within the hot gas path component such that the hot gas path component cavity (cavity between the insert wall and shell 800) is defined between the inner surface of the hot gas path component and the outer surface of the impingement insert, the inner surface of the impingement insert defining an impingement insert cavity (as shown in annotated Fig. 9 of Tibbott) within the impingement insert; a plurality of projections (fins 863, 853, 822) extending from the outer surface of the impingement insert through the hot gas path component cavity to the inner component surface, each projection of the plurality of projections including a first end (end connected to insert wall) coupled to the outer surface of the impingement insert and a second end (free end of fins 863, 853, 822) that is axially and radially spaced apart from the first end, wherein the plurality of projections are arranged on the outer surface of the impingement insert; and a plurality of impingement apertures (824) defined through the impingement insert and fluidly coupling the impingement insert cavity to the hot gas path component cavity, the plurality of impingement apertures are arranged in the insert wall and positioned between rows of projections [0108-0120] (Fig. 1-9). 

    PNG
    media_image1.png
    845
    708
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 9 of Tibbott.

While Tibbott discloses the second end of each of the plurality of projections are radially spaced apart from the first end, Tibbott does not disclose the second end of each of the plurality of projections is axially spaced apart from the first end. 
Wettstein (US 5586866) discloses a turbine blade (16) comprising baffles (17A-C) interior to the blade. Each baffle comprises a plurality of projections (11) which extend from the outer surface of the baffle. Each projection is oblique and comprises a first end attached to the outer surface of the corresponding baffle and a second end which is radially and axially spaced apart from the first end (see Fig. 2). However, the projections of Wettstein are conduits which allow for air to pass through in order to cool the interior wall of the blade. 

    PNG
    media_image2.png
    574
    780
    media_image2.png
    Greyscale

Figure 2: Reference Figures 2 and 6 of Wettstein.

Modifying the projections of Tibbott by constructing them to be oblique as taught by Wettstein is impermissible hindsight reconstruction and would render Tibbott's apparatus, inoperative as originally intended by Tibbott. Therefore, the claims are deemed allowable. 

Campbell et al. (US 8079821) discloses a turbine blade comprising an outer wall (18) and an inner wall (16) having a plurality of pedestals (12 compliant layer, pedestals 42) disposed in the cavity between the inner and outer wall (Fig. 2, 7-8). Campbell et al. discloses the compliant structure 22 may be formed from a plurality of pyramidal structures 62 as shown in Figure 7 or the compliant structure 22 may be formed from a plurality of dual inverted pyramidal structures 64 as shown in Figure 8. The pedestals in Figures 7 and 8 include a first end attached to outer surface of the inner wall and a second end which is attached to the inner surface of the outer wall. 
Although the second end of the pedestals are radially and axially spaced from the first end, the pyramidal structures require the first ends and the second ends of the pedestals to be attached to the outer layer 18 and the inner layer 16 of the dual wall 20. It appears the pedestals of the pyramidal structures would not be able fully structurally supported if only one end is attached to a wall and the other end remains free. Thus, modifying the projections of Tibbott by constructing them to be oblique as taught by Campbell et al. is impermissible hindsight reconstruction and would render Tibbott's apparatus, inoperative as originally intended by Tibbott. Therefore, the claims are deemed allowable. 


    PNG
    media_image3.png
    737
    552
    media_image3.png
    Greyscale

Figure 3: Reference Figure 2 of Campbell et al.

    PNG
    media_image4.png
    586
    541
    media_image4.png
    Greyscale

Figure 4:  Reference Figures 7-8 of Campbell et al.

King et al. (US 20160230566) discloses a blade of a turbomachine comprising a plurality of pedestals (403) which are fixed to the pressure side and suction side wall of the airfoil. The plurality of pedestals comprising a first end and a second end, wherein the second end is axially and radially spaced from the first end (see Fig. 4B). Since the airfoil of King et al. does not comprise an impingement insert; thus, the cooling air is flows from the root to the tip and is discharged through the trailing edge. However, Tibbott discloses an impingement insert in which the fluid flows from the upstream end (i.e. leading edge) of the airfoil toward the downstream end (i.e. trailing edge) of the airfoil. Thus, modifying the projections of Tibbott by constructing them to be oblique as taught by King et al. is impermissible hindsight reconstruction and would render Tibbott's apparatus, inoperative as originally intended by Tibbott. Therefore, the claims are deemed allowable. 

    PNG
    media_image5.png
    848
    689
    media_image5.png
    Greyscale

Figure 5: Reference Fig. 4A-C of King et al.


Spangler et al. (US 20170058679, hereinafter: “Spangler”) discloses an impingement insert (114) disposed interior to a hot gas path component (100, 104 airfoil). The impingement insert (114) comprises a plurality of projections (138) ([0052] , Fig. 5B) which are arranged in linear rows extending along the entire length along the entire axial length of the insert wall. Spangler also teaches a plurality of apertures (134) ([0051], Fig. 5a) which are arranged in linear rows. and extend along the entire length along the entire axial length of the insert wall. 

    PNG
    media_image6.png
    494
    469
    media_image6.png
    Greyscale

Figure 6: Figures 5A and 5B of Spangler.

Reference JP H0552201 discloses a gas turbine blade (1) comprising an impingement insert (3) in the interior of the blade. Said reference discloses a projection 6a which protrudes from the wall of the blade into the flow cavity between the blade wall and the impingement insert. The projection 6a comprises a first end attached to the wall of the blade and a second end which is radially spaced apart from the first end (see Fig. 12 and 14). However, said reference does not disclose the second end of each of the plurality of projections is axially spaced apart from the first end. 

    PNG
    media_image7.png
    732
    858
    media_image7.png
    Greyscale

Figure 7: Reference Figures 12 and 14 of JP H0552201.


Examiner’s Note: The claim verbiage “the axial direction” (as claimed in Claims 1 and 11) and “the entire axial length of the insert wall” (as claimed in Claims 9 and 19) have been interpreted in light of the Applicant’s Specification (see ¶40) and Drawings. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lacy et al. (US 20160348536), Tu et al. (US 20160169512), Enzaki et al. (US 4695247), Dutta et al. (US 20180328224), and Spangler et al. (US 20160102563). disclose inserts or baffles having impingement apertures and projections that is relevant to the Applicant’s invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745